DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 09 August 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 16, claim 16 has been amended to include multiple and possibly conflicting limitation language. For example, claim 16 recites “[a] semiconductor device with single electron counting capability, comprising: a substrate of semiconductor material, the substrate having a main surface, at least two bipolar transistors with emitter, base and collector, the at least two bipolar transistors further comprising: a substrate of semiconductor material, the substrate having a main surface, the bipolar transistor comprising…” (emphasis added). It is unclear whether the duplicate “substrate of semiconductor material having a main surface” is an intentional duplication. Furthermore, the claim recites “at least two bipolar transistors” then subsequently recites “the bipolar transistor.” It is unclear to which of the “at least two bipolar transistors” “the bipolar transistor” refers. The claim also 
Allowable Subject Matter
Claim(s) 1 is objected to as containing a minor informality in the form of a typographical error, but would be allowable if rewritten to correct said error. Specifically, claim 1 recites “a substrate of semiconductor material, the substrate having a main surface, a bipolar transistor with emitter, base and collector, comprising: a substrate of semiconductor material, the substrate having a main surface, the bipolar transistor comprising…” (emphasis added). The emphasized text appears to be a duplication-type typographical error. For the purposes of examination, the pertinent claim language will be read as “a substrate of semiconductor material, the substrate having a main surface, a bipolar transistor with emitter, base and collector, comprising: 
The claims of the application at hand that depend from allowable claims (i.e. claims 2-12, 14, and 15) are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. Therefore, the dependent claims in question incorporate the allowable limitations of the claims from which they depend.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812